COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Reynaldo Ortega v. The State of Texas

Appellate case number:    01-16-00342-CR

Trial court case number: 1461108

Trial court:              263rd District Court of Harris County

        On January 12, 2017, this Court issued an order, abating the appeal and remanding to the
trial court for a hearing to determine why appellant’s counsel had not filed a brief. On February
8, 2017, counsel tendered a brief and filed a motion asking that we lift the abatement.
       We grant the motion. Accordingly, we withdraw our order of January 12, 2017, reinstate
the appeal on the active docket, and order appellant’s brief deemed filed on February 8, 2017.
The State’s brief is due on or before February 27, 2017.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually     Acting for the Court


Date: February 14, 2017